Citation Nr: 0700122	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an orthopedic 
disability of the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from the active military in June 1967 
with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  

The record reflects recent treatment for back complaints 
which could be construed as a claim for an increased rating 
for the veteran's lower back disability.  The veteran has 
also indicated a desire to file a claim under 38 U.S.C.A. 
§ 1151 for an additional disability as a result of a cardiac 
catheterization at a VA medical center in May 2001.  These 
matters have not been developed or certified for appeal, and 
are not inextricably intertwined with the issue now before 
the Board on appeal.  Therefore, they are referred to the RO 
for appropriate action. 


FINDING OF FACT

The medical evidence fails to show a current orthopedic 
disability of the right leg.


CONCLUSION OF LAW

Criteria for service connection for an orthopedic disability 
of the right leg have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserts that his right leg was injured in a car 
accident during service in 1947, which he believes caused a 
permanent disability of the right leg.  However, the medical 
evidence of record fails to support his contention.  While 
the medical evidence confirms that the veteran has pain in 
his right leg, recent VA examination reflects this pain is 
the result of either back disability, or peripheral vascular 
disease; and, as such, direct service connection is not 
warranted for an orthopedic disability of the right leg.

Service medical records confirm that the veteran was injured 
in an automobile accident in 1947.  However, while he 
initially had back and leg problems as a result of the 
accident, subsequent in-service medical treatment records 
(such as physical examinations in 1959, 1965, and 1967) 
indicated that the veteran's right foot and leg conditions 
had resolved without complication or sequelae.  Additionally, 
at an orthopedic examination in January 1967, the medical 
officer indicated that there was no sign of atrophy in either 
of the veteran's legs, and observed that the veteran had good 
leg strength bilaterally.  It is also noted that by 1967, the 
veteran had served in the active military for nearly 20 
years, without any record of having sought treatment for a 
right leg disability, following the accident which had 
purportedly caused his right leg disability.

Following service, the veteran underwent VA examinations in 
1968, and then again in 1978.  However, neither examination 
diagnosed the veteran with an orthopedic impairment of his 
right leg.  VA treatment records from the 1970s also fail to 
show any complaints of, or treatment for an orthopedic 
disability of the right leg. 

More recent treatment records have similarly failed to show 
the presence of an orthopedic disability of the right leg.  
For example, VA treatment records from 2001 and 2002 show 
that the veteran presented for treatment with complaints such 
as numbness and pain from the groin down the right leg.  
However, these complaints of pain were attributed to either 
the veteran's lower back disability or to vascular matters, 
neither of which is an orthopedic disability of the right 
leg.  

The veteran also submitted records from the Mayo Clinic in 
Florida where he underwent several neurological 
consultations; however, they too failed to specifically find 
any orthopedic disability of the right leg; instead 
attributing the veteran's right leg pain to either his back 
disability, or to his vascular condition.

At an examination in 2004, the veteran demonstrated full 
range of motion in his right knee and ankle, and his posture 
and gait were within normal limits.  X-rays of the right 
tibia and fibula were also within normal limits, and the 
veteran's pain in the right leg was attributed to sciatica.  
It was also noted that the veteran had peripheral vascular 
disease which had resulted in claudication.  Nevertheless, 
the examination failed to reveal any orthopedic disability of 
the right leg.

While the veteran attributes the pain in his right leg to his 
in-service accident in 1947, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to prove that he has an 
orthopedic disability of the right leg.

The Board finds that evidence of a present orthopedic 
disability has not been presented in the case of the 
veteran's right leg; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does not 
dispute that the veteran has pain which radiates through his 
right leg; however, the evidence of record fails to show that 
this pain is the manifestation of an orthopedic disability of 
the right leg.  While the pain in the veteran's right leg may 
be the result of his lower back disability or his surgery, 
those issues are not currently before the Board; and, as 
such, the Board does not have the jurisdiction to address 
them in this opinion.

As the evidence of record fails to show evidence of an 
orthopedic disability of the right leg, the veteran's claim 
is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in March 2003.  By this, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for an orthopedic disability of the right 
leg is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


